127 N.J. Super. 294 (1974)
317 A.2d 373
JOHN J. POWERS, PLAINTIFF-APPELLANT,
v.
UNION CITY BOARD OF EDUCATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued March 18, 1974.
Decided March 28, 1974.
Before Judges LEONARD, ALLCORN and CRAHAY.
Mr. Richard A. Levin argued the cause for appellant (Messrs. Amster & Levin, attorneys).
Mr. Stephen G. Weiss argued the cause for respondent (Messrs. Greenwood, Weiss & Shain, attorneys).
PER CURIAM.
The judgment under review is affirmed essentially for the reasons stated by Judge Larner in his opinion reported at 124 N.J. Super. 590 (Law Div. 1973).
Affirmed.